In June, 1925, the plaintiff Bombanello brought this action against the defendant, Throm, to recover damages for a personal injury suffered by him on May 6th, 1925, by having defendant's automobile, because of its negligent operation by *Page 506 
the defendant, run upon and against him while upon a sidewalk of a public highway engaged in work thereon. Before this case went to trial the plaintiff Bombanello was awarded compensation under the Workmen's Compensation Act against his employer, C. W. Blakeslee 
Sons, on November 13th, 1925, for the same injury which is the subject of this action. After the defendant, Throm, had joined issue in the instant case, C. W. Blakeslee  Sons, upon their own motion, were joined as party plaintiff in this action, on November 25th, 1925, under General Statutes, § 5346, as amended by § 2 of Chapter 306 of the Public Acts of 1921, and on December 14th, 1925, filed their complaint. The case was subsequently tried to the jury and a verdict rendered in favor of the plaintiff Bombanello "to recover of the defendant $4,300 damages without costs." A judgment was entered upon the verdict, in which it is recited that the said compensation awarded Bombanello "aggregates the sum of $1,013.98 together with further sums for medical, surgical, hospital and incidental expenses" amounting to $87, which were paid by C. W. Blakeslee  Sons, and it further recites: "No payment has been made to the plaintiff, Frank Bombanello, by the codefendant, C. W. Blakeslee  Sons, under said finding and award." In the relief granted the judgment recites:
"Whereupon it is adjudged as follows:
"1. That the plaintiff, Frank Bombanello, recover of the defendant, $4,300 without costs.
"2. That of this sum of $4,300 the plaintiff, Frank Bombanello, pay to the coplaintiff, C. W. Blakeslee 
Sons, the sum of $87 and their costs taxed at . . . . dollars.
"3. That receipt of said $4,300 by the plaintiff, Frank Bombanello, shall discharge the coplaintiff, C. W. Blakeslee  Sons, from all liability by reason of the *Page 507 
injuries sustained by the plaintiff, Frank Bombanello, and under the award of the Compensation Commissioner dated November 12, 1925, in the case of FrankBombanello v. C. W. Blakeslee  Sons, based upon said injuries.
"4. That no allowance for an attorney's fee be granted coplaintiff, C. W. Blakeslee  Sons."
The parties are not in dispute as to the amount of the verdict. The contention of the appellant, C. W. Blakeslee  Sons, is confined to the point that the verdict should have been apportioned so that the amount, $87, paid by the appellant for medical, etc., expenses, together with a reasonable allowance for an attorney's fee, shall take precedence over the claim of the injured employee, Bombanello, the plaintiff-appellee herein. The claim for the payment of the $87 is within the terms of the statute, General Statutes, § 5346, as amended by Chapter 306, § 2, of the Public Acts of 1921. We so construed this statute in its then form, in Rosenbaum v. Hartford News Co., 92 Conn. 398,103 A. 120. Nor does this appellee contest this.
The claim for a reasonable allowance for an attorney's fee was refused by the court in the exercise of its discretion. The appellant's construction of the statute as automatically requiring the court to make some allowance is, we think, confuted by the terms of the statute. The court's power is limited to the granting of a reasonable allowance. The amount of the allowance is within its discretion, and if the granting of any allowance would be unreasonable, to make such grant would be an unreasonable exercise of the court's discretion. In the absence of a finding upon this point, we have no means of testing the reasonableness of the court's ruling. So far as the facts do appear, we find no abuse of discretion in its refusal to make any allowance. Since the parties are agreed that C. W. Blakeslee *Page 508  Sons should be paid by defendant, out of the verdict, the $87 and their costs, and that the amount of the verdict, less the amount so paid to C. W. Blakeslee  Sons, should be paid to the plaintiff Bombanello, we make the rescript accordingly.
   There is error in the form of the judgment. The relief granted in paragraphs one and two, above quoted, is stricken out, and the Superior Court is directed to insert in the judgment, in their stead, the following:
1. That the plaintiff C. W. Blakeslee  Sons recover of the defendant $87, and their costs taxed at . . . dollars.
2. That the plaintiff Frank Bombanello recover of the defendant the face of the verdict, $4,300, less the said $87, and the costs taxed in favor of C. W. Blakeslee Sons.
In this opinion the other judges concurred.